Citation Nr: 0107008	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-03 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the neck, including as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this case in September 1998 and it has 
since been returned for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran's service medical records are not 
on file.  There is some indication that they may have been 
destroyed by fire, as illustrated by the submission of the NA 
Form 13055.  However, there is no clear documentation on file 
establishing that a request for the service medical records 
was made or that they cannot be recovered.  

The duty to assist requires that the veteran's service 
medical records be obtained.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)); see also 
McCormick v. Gober, 14 Vet. App. 39, 49 (2000) (holding that 
service medical records are to be requested in all cases, as 
these are records that are considered to be in VA custody).  

If the service medical records cannot be obtained from the 
National Personnel Records Center (NPRC), the RO should 
search for alternate sources of service records, including 
but not necessarily limited to the Army Reserve Personnel 
Center (ARPERCEN).  See M21-1, Part III, paras. 4.22 and 
4.23.  

The RO should notify the veteran if it cannot obtain the 
service medical records and advise him of the alternate forms 
of evidence which might substitute for service medical 
records.  

In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran of 
alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see 
also M21-1, Part III, para. 4.25.  

The veteran is claiming that his basal cell carcinoma is 
secondary to in-service exposure to ionizing radiation in 
Nagasaki, Japan.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be established in three different ways.  First, under 
38 U.S.C.A. § 1112(c) there are 15 types of cancer which can 
be presumptively service connected.  Second, 38 C.F.R. 
§ 3.311(2000) provides a list of "radiogenic diseases" which 
will be service connected if certain conditions specified in 
the regulation have been met.  Third, direct service 
connection can be established by "showing that the disease or 
malady was incurred during or aggravated by service," a task 
that "includes the difficult burden of tracing causation to a 
condition or event during service."  Stone v. Gober, 14 Vet. 
App. 116, 118 (2000) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996)).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Skin cancer is not one of the diseases listed 
in paragraph (d)(2).  

As to the second method, VA has established special 
procedures to follow for those veterans seeking compensation 
for diseases related to exposure to radiation in service 
under 38 C.F.R. § 3.311.  See Hilkert v. West, 12 Vet. 
App. 145 (1999) (en banc); Wandel v. West, 11 Vet. App. 200 
(1998).  

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Under the present circumstances, the record shows that skin 
cancer is a "radiogenic disease," and it appears that the 
disease became manifest within the applicable time period.  
See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).  Therefore, as the 
veteran's basal cell carcinoma is a "radiogenic disease," 
and the veteran has alleged that such cancer resulted from 
the veteran's exposure to radiation, a dose assessment is 
required.  38 C.F.R. § 3.311(a).  It appears that all 
necessary development has been completed with respect to the 
above two methods; however, on remand the RO should consider 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), as well 
as 38 C.F.R. §§ 3.309(d) and 3.311.  

With respect to the third method, the RO should ensure that 
it has completed any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

In this regard, the RO, after receiving any additional 
evidence, should determine whether a VA examination for 
consideration of direct service connection is warranted.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should send a request to the 
NPRC for the veteran's service medical 
records, including SGO extracts.  

If the NPRC responds that it does not 
have such records or that they were 
destroyed, the RO should conduct a search 
for alternative sources of service 
medical records, including, but not 
necessarily limited to ARPERCEN.  

The RO should take any appropriate action 
suggested by the facilities mentioned 
above in the event that they cannot 
provide the information requested.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

In addition, if unable to locate the 
veteran's service medical records, the RO 
should also advise the veteran of 
alternative or collateral information 
that might substitute for service medical 
records with respect to his claimed 
disability.  See M21-1, Part III, para. 
4.25.  

4.  If and only if the RO determines that 
an examination is warranted pursuant to 
38 C.F.R. § 3.303(d) and the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)), then it should 
schedule the veteran for a VA 
dermatological examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
basal cell carcinoma.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current skin 
cancer disability, and if so, what is 
its nature?

(b) What is the medical probability, 
expressed in a percentage if possible, 
that the current basal cell carcinoma 
of the neck was incurred in the 
veteran's military service?  38 C.F.R. 
§ 3.303(d).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for basal 
cell carcinoma of the neck, including as 
secondary to exposure to ionizing 
radiation during service.  38 C.F.R. 
§§ 3.303(d), 3.309(d), 3.311.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


